Citation Nr: 1503946	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

3. Entitlement to service connection for bilateral neuropathy of the lower extremities, to include as secondary to diabetes mellitus.

4. Entitlement to service connection for a hand disorder.

5. Entitlement to service connection for a throat disorder.

6. Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2009 and September 2010 of the Department of Veterans Affairs (VA) Regional Office (RO)

The issue of an initial compensable rating for bilateral hearing loss is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam. 

2. The Veteran was not exposed to herbicides while stationed in Thailand.

3. The Veteran did not manifest diabetes or peripheral neuropathy in service or for many years thereafter; diabetes or peripheral neuropathy are not shown to be due to a documented injury or other event of the Veteran's active military service.

4. The Veteran injured the fourth finger of his right hand in service.

5. The Veteran had strep throat in service, and he has smoked one pack of cigarettes daily for over 40 years.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3. The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

4. The criteria for service connection for a right hand disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

5. The criteria for service connection for a throat disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letters in December 2008 and June 2010.  The letters advised the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs) and a September 2010 VA examination report.

The Veteran had a VA Board Hearing in October 2013 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2014). 

Merits Analysis - Diabetes, Hypertension, and Neuropathy

The Veteran was stationed in Thailand during service.  He contends that he was exposed to herbicides, namely Agent Orange, while in Thailand and during a temporary assignment in Vietnam.  Service connection for diabetes is not warranted on either a direct or presumptive basis.  Service connection for hypertension and neuropathy is not warranted on either a direct or secondary basis.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," such as diabetes mellitus, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the chronic disease became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include diabetes.  38 C.F.R. § 3.309(e). This shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

The Board has considered all of the evidence.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

There is no evidence the Veteran served in the Republic of Vietnam.  In July 2009, the National Personnel Records Center (NPRC) indicated that it was unable to determine whether the Veteran had in-country service in the Republic of Vietnam.  A review of the Veteran's service personnel records does not show the Veteran served in the Republic of Vietnam. 

The Veteran received the Vietnam Service Medal and Republic of Vietnam Campaign Medal.  However, the Veteran served in Thailand, and according to VBA Fast Letter 09-20 (May 6, 2009), Thailand was a staging area for aircraft missions over Vietnam, and many veterans who assisted with these missions received these medals for their support of the war effort.  Moreover, both awards were also given, as here, for support of the mission in Vietnam, and do not per se denote service in Vietnam.

Therefore, not having served in the Republic of Vietnam, the Veteran is not presumed to have been exposed during his period of service to an herbicide agent in Vietnam.  38 U.S.C.A. § 1116(f). 

With regard to potential herbicide exposure in Thailand, a copy of a Memorandum for the Record is placed in the Veteran's file.  See VBA Fast Letter 09-20 (May 6, 2009).  This response document indicates that VA has conducted extensive research and contains input from the Department of Defense and is intended to cover general claims of exposure as well as a number of specific exposure claims.  If the herbicide exposure issue can be resolved based on this document, then no further development action is necessary.  Id.  

The Memorandum for Record, included in the Veteran's claims file, shows that limited testing of tactical herbicides was conducted in Thailand from April 2, 1964, to September 8, 1964, near the Pranburi Military Reservation.  The Memorandum further shows that tactical herbicides, such as Agent Orange were not used or stored in Thailand.  There are no records of tactical herbicide spraying by Ranch Hand or Army Chemical Corps aircraft in Thailand after 1964.  There was sporadic use of non-tactical or commercial herbicides used within the base, on small-scale brush or weed clearing activity along the flight line or around living quarters in Thailand. However, these were not tactical herbicides and only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of Base Civil Engineer were used.

The Veteran's herbicide exposure claim can be resolved based on this Memorandum.  First, the Veteran was in Thailand from 1967-1968, three years after there was limited testing of tactical herbicides near the Pranburi Military Reservation.  Next, the herbicides used to defoliate near the flight-line and living quarters in Thailand were not tactical herbicides, but commercial grade herbicides approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  Therefore, based on the Veteran's military occupational specialty (MOS) of an inventory management specialist and his description of his duties, the Veteran is not presumed to have been exposed during his service in Thailand.  Id.  

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Diabetes mellitus is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  Where a combination of manifestations sufficient to identify a chronic disease in service, and establish chronicity at the time are present, any later manifestation of the same chronic disease is subject to service connection unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Veteran's service treatment records are devoid of treatment, complaints, or diagnoses of diabetes.  

The first evidence of the Veteran being diagnosed with diabetes is in August 2007, almost 40 years after discharge and thus clearly outside the one-year presumptive period for diabetes.  38 C.F.R. §§ 3.307, 3.309.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  This absence of evidence of complaints or treatment of diabetes until many years after service constitutes negative evidence against the claim because it tends to disprove that diabetes was the result of the Veteran's active service.  Id.   

As diabetes was not shown during service or for years thereafter, service connection can only be granted if there is some competent evidence linking the current disability to service.  There is no such competent evidence that establishes a relationship to an identified injury or other incident of service.  Therefore, the Board concludes that service connection for diabetes mellitus is not warranted under 38 C.F.R. § 3.303(b). 

With regard to the hypertension and peripheral neuropathy claims, the analysis is similar to the diabetes claim.  As above, the Veteran's service treatment records are devoid of treatment, complaints, or diagnoses of hypertension or peripheral neuropathy.  The first evidence of the Veteran having been diagnosed with hypertension and peripheral neuropathy is like diabetes, many years after service.  Similarly, there is no evidence that establishes a relationship between the Veteran's hypertension or peripheral neuropathy and an identified injury or other incident of service.  Therefore, the Board concludes that service connection is not warranted for hypertension or peripheral neuropathy.

Apart from all of the above and not in exclusive reliance, the Board has examined the Veteran's service personnel records.  In substance, they indicate that while in Thailand, the Veteran served as an inventory management specialist.  The Board finds his account of a 1-3 month temporary tour of duty in Vietnam and incidental guard patrol in Thailand incredible.  His superiors mentioned nothing about the Veteran being selected or tasked to perform temporary duty in Vietnam.  

Finally, a VA medical examination is not necessary to decide these issues.  The Veteran has the disorders for which he seeks service connection.  However, the Veteran's claims are denied not on the basis of a lack of nexus between the claimed disorders and military service, but instead on the principal finding that he was not exposed to herbicides as he has alleged - otherwise known as the in-service event prong of a successful claim of service connection.  See 38 U.S.C.A. § 5103A(d)(2)((VA must provide a medical examination or obtain a medical opinion when such action is necessary to make a decision on the claim.  By "necessary" is meant when the evidence of record, including consideration all information and lay or medical evidence including statements of the claimant (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for VA to make a decision on the claim)). 38 U.S.C.A. § 5103A(d)(2). 

In sum, the preponderance of the evidence is against the claims and the appeal must therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Merits Analysis - Hand Disorder

The Veteran testified, and the STR's confirm, he injured his hand in service.  A November 1967 treatment record notes the Veteran "hurt his right hand."  Specifically, he had a "sore right 4th proximal interphalangeal joint."  X-rays confirmed no fracture occurred, and the Veteran was ordered to treat the injury with heat.

VA examined the Veteran in September 2010.  The radiologist noted an "old healing fracture of the right fifth distal phalanx."  The examiner opined that the Veteran's current hand disability was less likely than not caused by service because the finger he injured in service differs from the finger with the current disability.  

The Board has reviewed the STR's, and it finds no other hand injury in service.  Additionally, the Veteran's August 1969 separation examination does not mention the Veteran's right fifth finger.  Therefore, it appears the Veteran injured his right fifth finger after service, and he is thus not entitled to service connection.

Merits Analysis - Throat Disorder

July 1968 treatment records show the Veteran was treated with a penicillin injection for strep throat.  The records state the Veteran "received more than adequate treatment," with any lingering problems attributed to him smoking one pack of cigarettes daily.  

VA examined the Veteran in September 2010.  He was diagnosed with seasonal allergic rhinitis.  The examiner found no nexus between his in-service strep throat and his current symptoms, opining that they are "more consistent with his stated seasonal allergy symptoms and ongoing smoking habit."  Indeed, a January 2008 VA treatment record notes the Veteran has smoked one pack of cigarettes daily for 40 years.

No other medical evidence in the claims folder discusses the etiology of the Veteran's throat disorder.  Although the Veteran is competent to report a throat disorder, he is not competent to render a probative (persuasive) opinion on a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1999).  Therefore, service connection is denied.

ORDER

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.  

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, is denied.

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus, is denied. 

Entitlement to service connection for a hand disorder is denied.

Entitlement to service connection for a throat disorder is denied.



REMAND

The Veteran's testified that his service-connected bilateral hearing loss worsened since his November 2012 examination.  Remand is warranted for a new examination.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Schedule the Veteran for an audiological examination to determine the current severity and effect of his service-connected hearing loss and the impact of that disability on his daily living activities and occupational functioning. 

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in Virtual VA and/or the Veterans Benefits Management System (VBMS)), and a copy of this REMAND should be reviewed in conjunction with the examination and the examiner's report should note that review.  That report should also note the results of all indicated tests, including an audiological evaluation and speech discrimination (Maryland CNC) testing conducted pursuant to 38 C.F.R. § 4.85.

In addition to objective test results, the VA examination report should include a full description of the functional effects posed by the Veteran's bilateral hearing loss, in particular the extent to which that service-connected disability interferes with his performance of daily living activities, such as telephone conversations and face-to-face interactions, and its impact on his occupational functioning. 

All findings must be thoroughly explained, and an adequate rationale for any conclusions reached should be set forth in the examiner's report.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state, and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.
 
3. Then, after undertaking any additional needed development, the Veteran's claim for an initial compensable rating for bilateral hearing loss should be readjudicated in the context of the entire record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be given the opportunity to respond.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


